EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Terry S. Callaghan on 9 February 2021.

The application has been amended as follows: 

The term “high-power” is struck in all locations, which are the following:
Claim 1: line 6 (twice), line 9, line 11, and line 13
Claim 10: line 4 and line 5
Claim 11: line 3
Claim 13: line 6 (twice), line 9, line 11, and line 14
Claim 22: lines 4–5 and line 6
Claim 23: line 3
Claim 25: line 5 (twice), line 8, line 10, and line 13
Claim 27: line 4 and lines 5–6
Claim 28: line 3

In claim 1 on line 13, claim 13 on line 13, and claim 25 on line 12, replace “low”
	with — a lower —.

claim 2 on line 3, claim 5 on the 2nd-to-last line, claim 6 on line 2, claim 7 on lines 2 and 4, claim 10 on line 4, claim 22 on line 4, claim 25 on the 2nd-to-last line, and claim 27 on line 4, replace “low”
	with — lower —.

Drawings
Figures 2, 3, and 7 should be designated by a legend such as —Prior Art— because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Johansson (US Pub. 2015/0271877) is the closest prior art of record, disclosing everything from claim 1 except for the controller configured to distort a sinusoidal input current from the AC mains power to form a predefined periodic non-sinusoidal waveform with the same frequency as the AC mains power in order to minimize output voltage ripple, which feature is not quite found elsewhere in the prior art of record. Goerke et al. (US Pub. 2011/0292699) is highly relevant—see the non-sinusoidal waveform in fig. 7B and the resulting waveform in fig. 7C—but does not seem able to be ported to the “single AC-DC converter component” of the claims (cf. fig. 2 of the pending application, described as prior art with a separate power factor correction sub-component in the disclosure, and fig. 1 of Goerke). Liu (US Pub. 2014/0252973) and Hui 
The Office also notes that claim 3 uses acceptable multiple claim dependency language as per MPEP § 608.01(n), and that the limitation “a vicinity” in claim 12 is not indefinite, even though it is a term of degree, because the scope of vicinity is defined by the functional language in the claim (“to reduce a depth of fluctuations in the output voltage”).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Horst (US Pub. 2017/0025970; claim 3, “ripple cancellation current . . . non-sinusoidal,” but not applicable where the disclosed converter is AC to DC, see para. 44 discussing “near-unity power factor”), Barrett (US Pat. 5,594,632), Kuhn (US Pat. 4,340,849), Rozman et al. (US Pub. 2007/0216343; paras. 5 and 27 discussing harmonics and ripple), and Clare et al. (US Pub. 2013/0128629).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:00 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.J.N./Examiner, Art Unit 3761           

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761